Citation Nr: 0918266	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in June 1981.  He served 
more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, Appeal to Board of Veterans' Appeals, the 
Veteran requested a hearing before a Veterans Law Judge.  A 
travel board hearing was subsequently scheduled for him in 
February 2008.  However, the Veteran failed to appear for 
that hearing.  A postponement was not requested or granted.  
The Veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

Also on his VA Form 9 and in its Informal Hearing 
Presentation, the Veteran and his representative, 
respectively, appear to raise a claim for service connection 
for tinnitus.  This matter is not before the Board because it 
has not been prepared for appellate review.  Accordingly, the 
Board will refer this issue to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has 
been manifested by no more than auditory acuity level II in 
the right ear and VII in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claim, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
him under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2003 does not satisfy all the requirements 
of Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

The purpose of the notice was not frustrated.  The Veteran 
had actual knowledge that in order to substantiate his claim 
he must provide medical or lay evidence demonstrating the 
effect the worsening of his disability has on his employment 
and daily life.  The August 2003 VCAA letter notified the 
Veteran that he may submit medical evidence showing an 
increase in severity of his disability and that he "may also 
submit statement from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner [his] disability has become worse."  
Additionally, the Veteran provided a written statement dated 
received in September 2003, wherein he discussed difficulty 
hearing at home and in meetings.  

The Veteran also had actual knowledge of the specific decibel 
and speech discrimination results necessary for entitlement 
to a higher disability for bilateral hearing loss under 
Diagnostic Code 6100 as he had been provided with a statement 
of the case in April 2005 and a supplemental statement of the 
case in July 2006 that provided, verbatim, the criteria for 
disability ratings under Diagnostic Code 6100.  Given these 
facts, at the very least, a reasonable person could be 
expected to understand from the notice what was needed.  The 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim further served to 
render any pre-adjudicatory section 5103(a) notice error non-
prejudicial.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).   All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim on several occasions.  Thus, the 
duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his hearing loss is 
more disabling than contemplated by the current 10 disability 
evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by 
both the usual and alternate methods where appropriate.  38 
C.F.R. § 4.86.

A July 2003 VA audiology progress note showed the following 
pure tone thresholds, in decibels:







HERTZ




1000
2000
3000
4000
RIGHT

50
60
70
105
LEFT

55
80
85
95

The average pure tone threshold for the right ear was 71.25 
and the average pure tone threshold for the left ear was 
78.75.  Speech discrimination was 100 percent in the right 
ear and 80 percent in the left ear.  The diagnosis was 
moderate to severe hearing loss from 1-3 KHz and sloping to a 
profound loss from 4 KHz.   

For the right ear, the average pure tone threshold of 71.25 
decibels, along with a speech discrimination rate in the 100 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 78.75 decibels, along with a speech 
discrimination rate in the 80 percentile warrants a 
designation of Roman Numeral V under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral V, 
the appropriate rating is 10 percent under Diagnostic Code 
6100.

As the left ear meets the requirements for exceptional 
patterns of hearing impairment, the Board will evaluate that 
ear under Table VIA of 38 C.F.R. 
§ 4.85.  The average pure tone threshold of 78.75 decibels 
for the left ear warrants a designation of Roman Numeral VII.  
The right ear does not meet the requirements for exceptional 
patterns of hearing impairment and so the designation of 
Roman Numeral II under Table VI remains unchanged.  Under 
Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral II, and the left 
ear is Roman Numeral VII, the appropriate rating is 10 
percent under Diagnostic Code 6100.

VA afforded the Veteran an examination in August 2003.  The 
following pure tone thresholds, in decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
70
100
LEFT

60
80
80
90

The average pure tone threshold for the right ear was 68 and 
the average pure tone threshold for the left ear was 77.  
Speech discrimination was 96 percent in the right ear and 64 
percent in the left ear.  The diagnosis was moderate to 
profound hearing loss in the right ear, and moderately severe 
to profound hearing loss in the left ear.   

For the right ear, the average pure tone threshold of 68 
decibels, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 77 decibels, along with a speech 
discrimination rate in the 64 percentile warrants a 
designation of Roman Numeral VII under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
VII, the appropriate rating is 10 percent under Diagnostic 
Code 6100.

As the left ear meets the requirements for exceptional 
patterns of hearing impairment, the Board will evaluate that 
ear under Table VIA of 38 C.F.R. 
§ 4.85.  The average pure tone threshold of 77 decibels for 
the left ear warrants a designation of Roman Numeral VII.  
The right ear does not meet the requirements for exceptional 
patterns of hearing impairment and so the designation of 
Roman Numeral II under Table VI remains unchanged.  Under 
Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral II, and the left 
ear is Roman Numeral VII, the appropriate rating is 10 
percent under Diagnostic Code 6100.

VA afforded the Veteran another examination in March 2006.  
The following pure tone thresholds, in decibels, were 
recorded:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
65
95
LEFT

50
75
80
90

The average pure tone threshold for the right ear was 66.25 
and the average pure tone threshold for the left ear was 
73.75.  Speech discrimination was 92 percent in the right ear 
and 84 percent in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss through 1 KHZ and 
moderately severe to profound sensorineural hearing loss in 
the right ear, and normal to moderate sensorineural hearing 
loss though 1 KHZ and severe to profound sensorineural 
hearing loss in the left ear.   

For the right ear, the average pure tone threshold of 66.25 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 73.75 decibels, along with a speech 
discrimination rate in the 84 percentile warrants a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
III, the appropriate rating is a non-compensable rating under 
Diagnostic Code 6100.

An August 2005 report from Willis Knighton Audiology shows 
that the Veteran underwent private audiological evaluation.  
However, this examination is inadequate for VA purposes.  
Pertinent regulations require that an examination for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a purtone audiometry test.  38 C.F.R. § 
4.85.  It is not clear from this report that these 
requirements were met.  

Although the Veteran unquestionably has hearing loss, it is 
not to a degree that warrants a rating in excess of 10 
percent.  In fact, his hearing loss was non-compensable on 
the last VA examination.  

The Veteran reports difficulty understanding conversation.  
He is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, despite his complaints, the evidence does 
not establish additional hearing impairment such as to enable 
a finding that the Veteran's disability picture meets the 
criteria necessary for an evaluation in excess of 10 percent 
under Diagnostic Code 6100.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Board finds that such staged ratings are not warranted

Finally, the Veteran has not been hospitalized for his 
disability.  While the Veteran indicated that he had 
difficulty in board meetings, there is no evidence suggesting 
his hearing loss prevented him from working.  In any case, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


